DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, directed towards Claims 1-16 and 20 in the reply filed on 03/16/2021 is acknowledged.  Claims 17-19 are cancelled.

Priority

Please note that according to MPEP 211.02(III), which recites in part: “When a nonprovisional application filed on or after September 16, 2012 is entitled to an earlier U.S. effective filing date of one or more provisional applications under 35 U.S.C. 119(e), the reference must be included in an application data sheet.” (emphasis is added in bold). 
However, referring to the application data sheet submitted on 06/13/2018 for instant application, no domestic benefit was claimed in page 2 of application data sheet.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (WO 03063707A1, hereinafter referred to as "Yoon") in view of ..

Regarding claim 1, Yoon discloses a stethoscope chest piece holder (Fig. 4, stethoscope chest piece 150 is to be held in groove 460 of housing 410) for use with a medical attachment device (Fig. 4, receiving device 400), the stethoscope chest piece holder (Fig. 4, housing 410 with groove 460) comprising: a housing (410) defining an adjustable aperture (Fig. 4, groove 460) sized to receive a stethoscope chest piece therein (460 is sized to receive 150) and being configured to secure the stethoscope chest piece proximate the medical attachment device (Figs 6 and 7, the stethoscope chest piece is secured proximate the receiving device 400).   However, Yoon fails to disclose a clamp defining an adjustable aperture sized to receive a stethoscope chest piece therein.  However, BATCLIP teaches a clamp defining an adjustable aperture sized to receive a stethoscope chest piece therein (under broadest reasonable interpretation standard without importing limitations from specification nor drawings, according to dictionary definition from https://www.merriam-webster.com/ , “clamp” can be defined as follow: “Any of various instrument or appliance having parts brought together for holding or compressing something”.  Referring to BATCLIP under topic heading of “The ultimate stethoscope solution” in 2nd paragraph, the two leather wings lined with hook-and-loop (“velcro”) together with the rest of the leather holder function as a clamp with adjustable aperture, i.e. confining size can be slightly adjusted due to fastening mechanism of hook-and-loop. a stethoscope chest piece is securely mounted therein). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stethoscope chest piece holder components of Yoon by BATCLIP based on the following rationales:  Referring to Yoon as shown in Fig .4, the stethoscope chest piece 150 is inserted into a fixed-width groove 460 of receiving device 400 (medical attachment device 400).  Although the groove 460 has an adjustable length direction aperture, but nevertheless, the groove is fixed in width direction, thereby cannot accommodate other stethoscope chest pieces of larger diameters.  In addition, there is no clamping force/action that acts on the chest piece while being held in the groove of the receiving device, and therefore, the chest piece 150 can easily slide out of the groove 460 and drops on the floor if the receiving device 400 is accidentally tilted at a sufficient angle.  On the other hand, the leather stethoscope hip holder of BATCLIP configured with a pair of clamping-together wings is capable of adjusting the aperture so as to accommodate chest pieces of different sizes by simply folding together the two wings locked at different appropriate widths thereof. Moreover, the stethoscope chest piece is sufficiently tightly held while under clamping force of the leather walls and wings of the stethoscope hip holder.

Regarding claim 2, Yoon fails to disclose wherein the clamp includes a wall defining the adjustable aperture.  However, BATCLIP teaches wherein the clamp includes a wall defining the adjustable aperture (the leather wings can be interpreted as being “wall” which defines the adjustable opening size).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 3, Yoon fails to disclose wherein the clamp includes a first movable member and a second movable member opposite the first movable member, the first movable member and the second movable member defining a clamp axis extending therethrough along the adjustable aperture. However, BATCLIP teaches wherein the clamp includes a first movable member and a second movable member opposite the first movable member (first and second movable members are the two leather wings), the first movable member and the second movable member defining a clamp axis extending therethrough along the adjustable aperture (referring to roll over images, the two leather wings hold the stethoscope including the chest piece, and the stethoscope is arranged vertically along an axis which can be interpreted as clamp axis through the top opening).     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by BATCLIP based on same rationales as previously discussed for claim 1.

Regarding claim 5, Yoon fails to disclose wherein the first movable member and the second movable member are movable relative to each other to define the adjustable aperture.  However, BATCLIP teaches wherein the first movable member and the second movable member are movable relative to each other to define the adjustable aperture  (the two leather wings lined with hook-and-loop (“velcro”) are movable relative to each other to defined a space to contain the stethoscope including chest piece).  It 

Regarding claim 6, Yoon fails to disclose further comprising a first retaining member and a second retaining member opposite the first retaining member, the first retaining member and the second retaining member at least partially defining the adjustable aperture. However, BATCLIP teaches further comprising a first retaining member and a second retaining member opposite the first retaining member, the first retaining member and the second retaining member at least partially defining the adjustable aperture (see annotated figure A below, the stitching at front and back of the leather holder, it appears that there are two layers stitched together, thereby forming first and second retaining members which are directly opposite one another, and partially define the opening size for mounting the chest piece thereon).
Annotated figure A           

    PNG
    media_image1.png
    324
    508
    media_image1.png
    Greyscale



Regarding claim 7, Yoon fails to disclose wherein the first retaining member and the second retaining member are made of a friction material and are sized to contact the stethoscope chest piece.  However, BATCLIP teaches wherein the first retaining member and the second retaining member are made of a friction material and are sized to contact the stethoscope chest piece (see annotated figure A above, the two layers of leather material stitched together, forming first and second retaining members, can be interpreted as being friction material which are sized to contact the chest piece as shown in first one of roll over image).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by BATCLIP based on same rationales as previously discussed for claim 1.

Regarding claim 12, Yoon fails to disclose wherein the clamp includes a plurality of walls including a plurality of outer walls, a plurality of side walls coupled to the plurality of outer walls, and a plurality of main walls coupling the plurality of side walls to each other.   However, BATCLIP teaches wherein the clamp includes a plurality of walls including a plurality of outer walls (see annotated figure B below, based on the stitching, it is assumed that there are two layers of leather material/ “walls” stitched together), a plurality of side walls coupled to the plurality of outer walls (see annotated figure B below), and a plurality of main walls coupling the plurality of side walls to each other 
Annotated figure B
[AltContent: arrow]
    PNG
    media_image2.png
    727
    618
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by BATCLIP based on same rationales as previously discussed for claim 1.

Regarding claim 13, Yoon fails to disclose wherein the plurality of main walls define an adjustable distance therebetween, the adjustable distance corresponding to a size of the adjustable aperture. However, BATCLIP teaches wherein the plurality of main walls define an adjustable distance therebetween, the adjustable distance corresponding to a size of the adjustable aperture (the leather wings can be interpreted as being main walls which defines an adjustable distance via hook-and-loop fastening, 

Regarding claim 14, Yoon fails to disclose wherein the clamp includes a resting state and an active state, the adjustable distance being a first distance in the resting state and a second distance in the active state, the second distance being smaller than the first distance.  However, BATCLIP teaches wherein the clamp includes a resting state and an active state, the adjustable distance being a first distance in the resting state and a second distance in the active state, the second distance being smaller than the first distance (referring to first two roll-over images as well as photos under “the ultimate stethoscope solution” heading showing the leather holder holding stethoscope while under “active state”, and third roll over image showing empty leather holder while under “resting state”, the adjustable distance is shown in annotated figure B above as indicated by a blue arrowed line).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon by BATCLIP based on same rationales as previously discussed for claim 1.

Regarding claim 15, Yoon fails to disclose wherein the active state includes the stethoscope chest piece being coupled to the stethoscope chest piece holder. However, BATCLIP teaches wherein the active state includes the stethoscope chest piece being coupled to the stethoscope chest piece holder (referring to first two roll-over images as 
Regarding claim 16, Yoon fails to disclose wherein a size of the adjustable aperture is between 32mm to 50mm.   However, BATCLIP as modified as follow teaches wherein a size of the adjustable aperture is between 32mm to 50mm  (according to item dimension info, the BATCLIP is 4 x 3 x 1 inches, which means that width is about 3 inches, and equal to 76 mm and that the corresponding adjustable aperture may be a little smaller; in addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of adjustable aperture from 76 mm to 50 mm such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).)

Allowable Subject Matter
Claims 4, 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Independent Claim 20 is allowable as originally filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9552745 and US 9601031. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DING Y TAN/Examiner, Art Unit 3632            

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632